654 S.E.2d 702 (2007)
STATE of North Carolina
v.
Eddie Lee HARRISON.
No. 467P07.
Supreme Court of North Carolina.
November 8, 2007.
Ann B. Petersen, Chapel Hill, for Harrison.
Kevin Anderson, Rick Shaffer, District Attorney, for State of NC.


*703 ORDER

Upon consideration of the petition filed on the 25th day of September 2007 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of November 2007."